Citation Nr: 9922766	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-10 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from June 1956 to August 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1997 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).



FINDING OF FACT

A nexus is not shown between inservice complaints of shoulder 
problems, and post-service shoulder problems initially shown 
many years subsequent to the veteran's separation from 
service.


CONCLUSION OF LAW

A claim for service connection for a bilateral shoulder 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court) held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the instant case, the clinical evidence does not 
demonstrate that any bilateral shoulder disability that may 
currently be manifested is etiologically or pathologically 
related to the veteran's period of active service.  See also 
38 C.F.R. § 3.303(d) (1998).  Since service connection cannot 
be granted for a disability that is not shown to be related 
to service, the Board must accordingly 

find that a claim for service connection for any such 
disability is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).  See Caluza, supra.  

In the instant case, the veteran's service medical records 
show intermittent treatment for shoulder complaints.  
However, the report of his separation medical examination, 
dated in March 1981, shows that his upper extremities were 
clinically evaluated as normal, and does not indicate any 
history of inservice shoulder problems.  Likewise, a report 
of medical history prepared in conjunction with that 
separation examination shows that the veteran denied having, 
or ever having had, a painful or "trick" shoulder.  Based on 
this evidence, the Board must conclude that any inservice 
shoulder problem experienced by the veteran was apparently 
acute and transitory, and was resolved without residuals.  
See 38 C.F.R. § 3.303(b) (1998).

With regard to the post service evidence, the record shows 
that the veteran was accorded treatment for various 
complaints of shoulder problems beginning in 1992.  A private 
treatment record dated in June 1992 shows that he was seen 
for right shoulder pain of two-to-three-weeks' duration, 
following slipping on the floor at work.  Records dated 
thereafter show that he was seen for both right and left 
shoulder problems, most frequently identified as no more than 
pain; that is, these records do not indicate that a specific 
right, left, or bilateral shoulder disability has been 
diagnosed.  For the purpose of this discussion only, however, 
the Board will assume that a current bilateral shoulder 
disability is manifested.

It thus appears, notwithstanding the acute and transitory 
nature of the inservice shoulder problems, and the 
inconclusive nature of recent clinical findings as to the 
presence of a current medical diagnosis, that two of the 
three requirements for a well-grounded claim as enunciated in 
Caluza - an inservice disability, and a current disability - 
may be present.  However, it is uncontroverted that the 
second requirement - a nexus or relationship between a 
current disability and service - is not demonstrated by the 
medical evidence.  The Board must point out that the post-
service manifestation of a bilateral shoulder disorder has 
not been either related to 

any inservice shoulder problems, or in some manner attributed 
to service.  Although the veteran has furnished a history of 
shoulder problems since service, such allegations must be 
balanced against the clinical evidence, which is devoid of 
medical findings with regard to any relationship between a 
current disability and service; see 38 C.F.R. § 3.303(d) 
(1998). 

Likewise, there are no findings demonstrating that any 
current bilateral shoulder disability is a residual of any 
inservice shoulder injury, or that there has been continuity 
of shoulder symptomatology since service.  The Court has held 
that, while a veteran is qualified to relate his or her 
symptoms, he or she is not competent, absent medical 
training, to render findings pertaining to factors requiring 
medical expertise, such as etiology or pathology.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, the 
veteran has not demonstrated that he has the requisite 
medical skills, and his contentions that his current shoulder 
problems began in service are unsupported conjecture that can 
be assigned no probative weight.

The Board notes that recent post service medical records 
indicate findings of right shoulder degenerative joint 
disease.  Degenerative joint disease, or arthritis, is a 
disability for which a one-year post service presumption is 
accorded; see 38 C.F.R. §§ 3.307, 3.309 (1998).  The Board 
must point out, however, that not only is right shoulder 
degenerative joint disease not shown to any degree within one 
year after the veteran's separation from service in August 
1981, but that X-ray reports do not demonstrate that right 
shoulder arthritis was identified on diagnostic testing.

The Board must emphasize that the Court has held that a well-
grounded claim requires satisfaction of criteria that include 
the presence of a nexus between a current disability and an 
inservice disability (or evidence that a current disability 
is related to service).  In the case at hand, the Board must 
therefore conclude that, in the absence of evidence 
demonstrating such a nexus, the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
a bilateral shoulder disability could be granted, as is 

required under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992).  The Board accordingly finds that the veteran's claim 
is not well grounded and is therefore denied, in accordance 
with the Court's decision in Edenfield.

Finally, the Board notes that the veteran has requested that 
an independent medical expert furnish an advisory opinion, 
apparently with regard to the matter of a nexus between 
service and the veteran's current shoulder problems.  
Inasmuch as the veteran's claim is not well grounded, 
however, the Board finds that it need not initiate any such 
action, in that its duty to assist has not been invoked.  The 
veteran, on his own behalf, is free to obtain an advisory or 
expert opinion in any attempt to reopen his claim (and to 
render his claim well grounded).


ORDER

A claim for service connection for a bilateral shoulder 
disability is not well grounded, and is accordingly denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

